         Case 1:19-cv-06052-NRB Document 4 Filed 07/02/19 Page 1 of 7
         Case 1:19-cv-06052-NRB Document 3-1 Filed 06/28/19 Page 1 of 7



                             UNITED STATES DISTRICT COUR
                           SOUTHERN DISTRICT OF NEW YOR
                                                                                ~~~~-~:-lJ-.t--:====7
--------------------------H-:::::.E.:::::L..:::E:...::::C~T~R~O~:\s..l....!...lI......:....I..J..,..Y FILED
                                                               DOC#:
                                                                                     ---~+--+----
 SECURITIES AND EXCHANGE COMMISSION,                                            DATE FILED: 1
                                                                                           --+"-f  ..l-i.--




                                      Plaintiff,
                                                               I: I 9-cv-6052
                           V.

 ROBERT F.X. SILLERMAN,

                                      Defendant.



 [PR_9)'~1 FINAL JUDGMENT AS TO DEFENDANT ROBERT F.X. SILLERMAN

       The Securities and Exchange Commission having filed a Complaint and Defendant

Robert F.X. Sillerman having entered a general appearance; consented to the Court's jurisdiction

over Defendant and the subject matter of this action; consented to entry of this Final Judgment

without admitting or denying the allegations of the Complaint (except as to jurisdiction and

except as otherwise provided herein in paragraph VIII); waived findings of fact and conclusions

of law; and waived any right to appeal from this Final Judgment:

                                                   I.

       IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that Defendant is

permanently restrained and enjoined from violating, directly or indirectly, Section 10(b) of the

Securities Exchange Act of 1934 (the "Exchange Act") [15 U.S.C. § 78j(b)] and Rule l0b-5

promulgated thereunder [ 17 C.F.R. § 240. I 06-5], by using any means or instrumentality of

interstate commerce, or of the mails, or of any facility of any national securities exchange, in

connection with the purchase or sale of any security:

       (a)     to employ any device, scheme, or artifice to defraud;
         Case 1:19-cv-06052-NRB Document 4 Filed 07/02/19 Page 2 of 7
          Case 1:19-cv-06052-NRB Document 3-1 Filed 06/28/19 Page 2 of 7



        (b)     to make any untrue statement of a material fact or to omit to state a material fact

                necessary in order to make the statements made, in the light of the circumstances

                under which they were made, not misleading; or

        (c)     to engage in any act, practice, or course of business which operates or would

                operate as a fraud or deceit upon any person.

        IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, as provided in

Federal Rule of Civil Procedure 65(d)(2), the foregoing paragraph also binds the following who

receive actual notice of this Final Judgment by personal service or otherwise: (a) Defendant's

officers, agents, servants, employees, and attorneys; and (b) other persons in active concert or

participation with Defendant or with anyone described in (a).


                                                 II.

        IT IS HEREBY FURTHER ORDERED, ADJUDGED, AND DECREED that Defendant

is permanently restrained and enjoined from violating Section l 7(a) of the Securities Act of 1933

(the "Securities Act") [ 15 U.S.C. § 77q(a)] in the offer or sale of any security by the use of any

means or instruments of transportation or communication in interstate commerce or by use of the

mails, directly or indirectly:

        (a)     to employ any device, scheme, or artifice to defraud;

        (b)     to obtain money or property by means of any untrue statement of a material fact

                or any omission of a material fact necessary in order to make the statements

                made, in light of the circumstances under which they were made, not misleading;

                or

        (c)     to engage in any transaction, practice, or course of business which operates or

                would operate as a fraud or deceit upon the purchaser.


                                                  2
         Case 1:19-cv-06052-NRB Document 4 Filed 07/02/19 Page 3 of 7
         Case 1:19-cv-06052-NRB Document 3-1 Filed 06/28/19 Page 3 of 7




        IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, as provided in

Federal Rule of Civil Procedure 65( d)(2), the foregoing paragraph also binds the following who

receive actual notice of this Final Judgment by personal service or otherwise: (a) Defendant's

officers, agents, servants, employees, and attorneys; and (b) other persons in active concert or

participation with Defendant or with anyone described in (a).


                                                 III.

       IT IS HEREBY FURTHER ORDERED, ADJUDGED, AND DECREED that Defendant

is permanently restrained and enjoined from violating Section 13(b)(5) of the Exchange Act [15

U.S.C. § 78m(b)(5)] by, directly or indirectly, knowingly circumventing, or knowingly failing to

implement, an effective system of internal accounting controls, or knowingly falsifying any

book, record or account as described in Section 13(b)(2)(A) of the Exchange Act [15 U.S.C. §

78m(b)(2)(A)].

       IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, as provided in

Federal Rule of Civil Procedure 65(d)(2), the foregoing paragraph also binds the following who

receive actual notice of this Final Judgment by personal service or otherwise: (a) Defendant's

officers, agents, servants, employees, and attorneys; and (b) other persons in active concert or

participation with Defendant or with anyone described in (a).


                                                 IV.

       IT IS HEREBY FURTHER ORDERED, ADJUDGED, AND DECREED that Defendant

is permanently restrained and enjoined from violating Rule 13 b2- 1 promulgated under the

Securities Exchange Act of 1934 ("Exchange Act") [ 17 C.F .R. § 240. l 3b2-1] by, directly or

indirectly, falsifying, or causing to be falsified, any book, record, or account subject to Section



                                                  3
         Case 1:19-cv-06052-NRB Document 4 Filed 07/02/19 Page 4 of 7
          Case 1:19-cv-06052-NRB Document 3-1 Filed 06/28/19 Page 4 of 7



13(b)(2)(A) of the Exchange Act [15 U.S.C. § 78m(b)(2)(A)].

        IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, as provided in

Federal Rule of Civil Procedure 65(d)(2), the foregoing paragraph also binds the following who

receive actual notice of this Final Judgment by personal service or otherwise: (a) Defendant's

officers, agents, servants, employees, and attorneys; and (b) other persons in active concert or

participation with Defendant or with anyone described in (a).

                                                        V.

        IT IS HEREBY FURTHER ORDERED, ADJUDGED, AND DECREED that Defendant

is permanently restrained and enjoined from aiding and abetting any violation of Section l 3(a) of

the Exchange Act and Rules 12b-20 and 13a-l l thereunder [ 15 U.S.C. § 78m(a) and 17 C.F.R.

§§ 240.126-20 and 240. l 3a-1 l] by knowingly or recklessly providing substantial assistance to an

issuer which has a class of securities registered pursuant to Section 12 of the Exchange Act [ 15

U.S.C. § 781], or that is required to file reports pursuant to Section 15(d) of the Exchange Act [ 15

U.S.C. § 78o(d)], that files current reports on Form 8-K, and any amendments thereto, that may

have contained and may contain false statements of material fact or may have omitted and may

omit to state material facts necessary, or may have failed to add such further material information

as may be necessary, in order to make the statements made, in the light of circumstances under

which they were or are made, not misleading.

        IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, as provided in

Federal Rule of Civil Procedure 65(d)(2), the foregoing paragraph also binds the following who

receive actual notice of this Final Judgment by personal service or otherwise: (a) Defendant's

officers, agents, servants, employees, and attorneys; and (b) other persons in active concert or

participation with Defendant or with anyone described in (a).



                                                    4
         Case 1:19-cv-06052-NRB Document 4 Filed 07/02/19 Page 5 of 7
         Case 1:19-cv-06052-NRB Document 3-1 Filed 06/28/19 Page 5 of 7




                                                 VI.

       IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, pursuant to Section

2l(d)(2) of the Exchange Act [ 15 U.S.C. § 78u(d)(2)] and Section 20(e) of the Securities Act [ 15

U.S.C. § 77t(e)]], Defendant is prohibited permanently, following the date of entry of this Final

Judgment, from acting as an officer or director of any issuer that has a class of securities

registered pursuant to Section 12 of the Exchange Act [ 15 U.S.C. § 781] or that is required to file

reports pursuant to Section l 5(d) of the Exchange Act [ 15 U.S.C. § 78o(d)].


                                                VII.


       IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that Defendant shall pay a

civil penalty in the amount of$ 179,000 to the Securities and Exchange Commission pursuant to

Section 20(d) of the Securities Act [15 U.S.C. § 77t(d)] and Section 2l(d)(3) of the Exchange

Act [ 15 U.S.C. § 78u(d)(3)] (the "Settlement Amount"). Defendant shall make this payment to

the Securities and Exchange Commission pursuant to a confirmed Chapter 11 plan in his

bankruptcy case In re Robert Sillerman, Chapter 11 case no. 17-13633 (MKV) (Bankr.

S.D.N.Y.) ("Bankruptcy Case"). If the Defendant does not confirm a Chapter 11 plan in his

Bankruptcy Case within 120 days after entry of this Final Judgment, Defendant agrees to consent

to an order lifting the automatic stay in his Bankruptcy Case to allow the Securities and

Exchange Commission to enforce payment of the Settlement Amount due pursuant to this Final

Judgment. If the Bankruptcy Case is closed, dismissed or the automatic stay is lifted or

terminated, the Settlement Amount will be due within 14 days of the closing of the Bankruptcy

Case, the order dismissing the Bankruptcy Case or the termination of or lifting of the automatic



                                                  5
         Case 1:19-cv-06052-NRB Document 4 Filed 07/02/19 Page 6 of 7
          Case 1:19-cv-06052-NRB Document 3-1 Filed 06/28/19 Page 6 of 7




stay, whichever is earlier. Nothing herein shall prevent the Securities and Exchange

Commission from objecting to the Chapter 11 plan filed in the Defendant's Bankruptcy Case.

        Defendant may transmit payment electronically to the Commission, which will provide

detailed ACH transfer/Fedwire instructions upon request. Payment may also be made directly

from a bank account via Pay.gov through the SEC website at

http://www.sec.gov/about/offices/ofm.htm. Defendant may also pay by certified check, bank

cashier's check, or United States postal money order payable to the Securities and Exchange

Commission, which shall be delivered or mailed to

       Enterprise Services Center
       Accounts Receivable Branch
       6500 South MacArthur Boulevard
       Oklahoma City, OK 73169

and shall be accompanied by a letter identifying the case title, civil action number, name of this

Court, and Robert F.X. Sillerman as a defendant in this action; and specifying that payment is

made pursuant to this Final Judgment.

       Defendant shall simultaneously transmit photocopies of evidence of payment and case

identifying information to the Commission's counsel in this action. By making this payment,

Defendant relinquishes all legal and equitable right, title, and interest in such funds and no part

of the funds shall be returned to Defendant. The Commission shall send the funds paid pursuant

to this Final Judgment to the United States Treasury. Defendant shall pay post-judgment interest

on any delinquent amounts pursuant to 28 U.S.C. § 1961.

                                                      VIII.

       IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, solely for purposes of

exceptions to discharge set forth in Section 523 of the Bankruptcy Code, 11 U.S.C. § 523, the

allegations in the complaint are true and admitted by Defendant, and further, any debt for


                                                  6
         Case 1:19-cv-06052-NRB Document 4 Filed 07/02/19 Page 7 of 7
         Case 1:19-cv-06052-NRB Document 3-1 Filed 06/28/19 Page 7 of 7



disgorgement, prejudgment interest, civil penalty or other amounts due by Defendant under this

Final Judgment or any other judgment, order, consent order, decree or settlement agreement

entered in connection with this proceeding, is a debt for the violation by Defendant of the federal

securities laws or any regulation or order issued under such laws, as set forth in Section

523(a)(l 9) of the Bankruptcy Code, 11 U.S.C. § 523(a)(l 9). The Settlement Amount shall not

be discharged in the Bankruptcy Case or any bankruptcy proceeding as set forth in Section

523(a)(l 9). The Settlement Amount is a debt for a fine, penalty or forfeiture payable to and for

the benefit of a governmental unit and shall not be discharged in the Bankruptcy Case or any

bankruptcy proceeding as set forth in Section 523(a)(7) of the Bankruptcy Code, 11 U.S.C. §

523(a)(7).



                                                      IX.

       IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that this Court shall retain

jurisdiction of this matter for the purposes of enforcing the terms of this Final Judgment.




                                               L~-zfcl~
                                              UNITED STATES DISTRICT JUDGE




                                                  7
